In a juvenile de*607linquency proceeding pursuant to Family Court Act article 3, the appeal is from so much of an order of disposition of the Family Court, Queens County (Bogacz, J.), dated June 4, 2009, as, upon a fact-finding order of the Family Court, Nassau County (Dane, J.), dated April 13, 2009, made upon the appellant’s admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted petit larceny, placed him on probation for a period of 12 months.
Ordered that the appeal is dismissed, as academic, without costs or disbursements.
Inasmuch as the period of placement has expired, the issue raised on appeal has been rendered academic (see Matter of Ramon D., 70 AD3d 685, 686 [2010]; Matter of Crystal B., 63 AD3d 1056, 1057 [2009]; Matter of Joaquin J., 47 AD3d 630, 631 [2008]). Dillon, J.P., Dickerson, Lott and Austin, JJ., concur.